t c summary opinion united_states tax_court perry walter payne and florence nakakande kasule petitioners v commissioner of internal revenue respondent docket nos 25006-14s filed date perry walter payne and florence nakakande kasule pro sese david a indek for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined income_tax deficiencies for petitioners’ and tax years of dollar_figure and dollar_figure respectively respondent also determined accuracy-related_penalties under sec_6662 for and of dollar_figure and dollar_figure respectively in an amendment to answer filed date respondent asserted increases in the income_tax deficiencies for and of dollar_figure and dollar_figure respectively respondent also asserted increases in the sec_6662 accuracy-related_penalties for and of dollar_figure and dollar_figure respectively the issues for consideration are whether petitioners are entitled to various noncash charitable_contribution deductions for and and whether petitioners are liable for accuracy-related_penalties for and continued revenue code in effect for the years under consideration and all rule references are to the tax_court rules_of_practice and procedure petitioners contested only the charitable_contribution_deduction disallowance for and as determined in the notice_of_deficiency and conceded the passive loss issue that gave rise to the increased income_tax deficiencies and penalties asserted by respondent in his amendment to answer the increased income_tax deficiencies before the court are dollar_figure for and dollar_figure for the accuracy-related_penalties before the court are dollar_figure for and dollar_figure for background at the time their petition was filed petitioners resided in maryland petitioner perry walter payne earned_income as a professor during and petitioner florence nakakande kasule earned_income as a contract specialist during and petitioners’ modified_adjusted_gross_income exceeded dollar_figure for each of the and taxable years mr payne earned a juris doctor degree but does not practice law during and petitioners resided in a big_number square-foot home and also owned an unfurnished condominium that they intermittently rented out during that period the big_number square-foot home also had a one-car garage mr payne also owned two inherited residences in memphis tennessee one residence inherited in was rented to a third party during and the other was inherited some time during and was furnished during and petitioners owned two sedan automobiles petitioners did not have a truck or larger vehicle during and on schedule a itemized_deductions of their federal_income_tax return return petitioners deducted dollar_figure as cash charitable_contributions and dollar_figure as noncash charitable_contributions on schedule a of their return petitioners deducted dollar_figure as cash charitable_contributions and dollar_figure as noncash charitable_contributions the total of the claimed charitable_contribution deductions for and represented amounts that were approximately and of petitioners’ adjusted_gross_income for each year respectively attached to petitioners’ return was a form_8283 noncash charitable_contributions listing the names of four charitable organizations also attached to their return were receipt forms that petitioners obtained from three of the charitable organizations in support of petitioners’ noncash charitable_contributions most of the forms for were not signed or initialed by anyone and none of the receipt forms were accompanied by any indication of the specific items claimed to be donated the following table shows the organization name the date and the amount claimed to be contributed reflected on the receipt forms for organization vietnam veterans lupis foundation national children’s center date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total similarly for petitioners attached receipt forms obtained from various charities with even dollar amounts ranging from dollar_figure to dollar_figure each the total of the receipts attached for was dollar_figure twenty-three of the receipts contained either generic or no descriptions of specific items three of the receipts attached to the return had some detail about the items and may have been prepared by the charitable_organization one receipt attached to petitioners’ return was from salvation army in memphis tennessee it was related to a pickup at the memphis home inherited by mr payne and listed various specific items of furniture the other two receipts were from sustainable community initiative and reflected specific items one listed various sized pieces of drywall and on the other file cabinets 1small book case toilet 1foldaway bed the values assigned by petitioners were dollar_figure for the drywall and dollar_figure for the other five items petitioners did not disclose their basis cost or date_of_acquisition in any of the three receipts and no valuations were attached to the return or the receipts petitioner’s form_8283 contained only limited information the names of the four charitable organizations were listed on the form_8283 but there was no specific information about the individual items of property the cost or basis the valuation method or the date_of_acquisition as an example petitioners in support of approximately dollar_figure of donations claimed with respect to the national children’s center broadly characterized the items as follows various items goods--antique furniture appliances books household_items clothes electronics toys etc the same broad language was also used for the other named charities likewise petitioners’ form_8283 contained the same above-quoted list but no specific information was shown petitioners did not obtain appraisals for any of the items they listed as contributions on their or return petitioners did not retain or offer any records or other evidence concerning the cost_basis or date_of_acquisition of any items listed as noncash contributions for or petitioners claimed noncash charitable_contribution deductions in amounts exceeding dollar_figure for the years through and they claimed dollar_figure dollar_figure and dollar_figure for and respectively petitioners claimed those noncash charitable_contribution deductions for property similar to that described in their summaries in this case petitioners’ and returns were examined by respondent and petitioners were requested to supply some specifics and or substantiation of the items described generically on their and tax returns petitioners supplied summary spreadsheets prepared after their returns were filed to respondent’s agent during the audit the summaries contained some detailed information not shown on the forms attached to their returns the summaries contained the following generic descriptions women’s shoes--lots dollar_figure men’s pants and shirts multiple dollar_figure and men’s casual shirts-- lots dollar_figure without describing the number or specific value or cost of individual items the summaries reflected a fair_market_value for each generic category and that value in almost every instance wa sec_50 of the cost or basis shown in most instances the summaries reflected that the items were or less and or less years old the summary for purported to reflect the groups of items that petitioners claimed in support of their dollar_figure charitable_contribution_deduction these were set forth in categories each containing similar items four had similar items that totaled more than dollar_figure the remaining categories each totaled less than dollar_figure per category likewise the summary for reflected categories of similar items that petitioners contend made up the dollar_figure deducted of the categories had similar items that totaled more than dollar_figure the remaining categories each totaled less than dollar_figure none of the groups of items reflected in the summaries totaled less than dollar_figure in addition to the summaries petitioners presented to respondent’s agent printouts from internet sites such as craigs list showing pictures and the asking prices for various items that petitioners contended were representative of the items described on their summaries discussion the focus of this case is on petitioners’ noncash charitable_contribution deductions claimed for and petitioners claimed deductions for noncash charitable_contributions of property of dollar_figure and dollar_figure for and respectively respondent in the notices of deficiency disallowed all but dollar_figure for each year the issues for our consideration are first whether petitioners have shown that they are entitled to deduct amounts for noncash charitable_contributions in excess of the amounts allowed by respondent second we consider whether petitioners were required to obtain an appraisal with respect to any of the property that they claimed to have donated finally we consider whether petitioners are liable for accuracy-related_penalties for and or under sec_6662 generally deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to on the record the parties agree that petitioners bear the burden of showing their entitlement to the contribution deductions under consideration see rule a the parties also agree that respondent has the burden of production with respect to the accuracy-related_penalties see sec_7491 maintain records sufficient to establish the amount of each deduction see sec_1_6001-1 e income_tax regs more specifically sec_170 provides for a deduction from adjusted_gross_income for charitable_contributions made during a taxable_year the allowance of a deduction is subject_to verification under regulations prescribed by the secretary sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a gift of cash or noncash property for all contributions of dollar_figure or more the taxpayer generally must obtain a contemporaneous written acknowledgment from the donee sec_170 separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more sec_1_170a-13 income_tax regs additional substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure sec_170 for contributions of property with a claimed value exceeding dollar_figure the substantiation requirements include the need for a qualified_appraisal sec_170 similar items of property must be aggregated in determining whether gifts exceed the dollar_figure and dollar_figure thresholds see sec_170 for purposes of determining thresholds under this paragraph property and all similar items of property donated to or more donees shall be treated a sec_1 property id the term similar items of property is defined to mean property of the same generic category or type such as clothing jewelry furniture electronic equipment household appliances or kitchenware sec_1_170a-13 income_tax regs sec_170 provides that an individual may deduct a gift of dollar_figure or more only if he substantiates the deduction with a contemporaneous written acknowledgment of the contribution by the donee organization see weyts v commissioner tcmemo_2003_68 this acknowledgment must include a description of any property other than cash contributed state whether the donee provided any goods or services in exchange for the gift and if the donee did provide goods or services include a description and a good-faith estimate of their value sec_170 sec_1_170a-13 income_tax regs the acknowledgment is contemporaneous if the taxpayer obtains it from the donee on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return sec_170 petitioners reported dollar_figure of noncash contributions to charities over a two-year period all of which exceeded dollar_figure in claimed value most of the claimed contributions exceeded dollar_figure and several individual contributions of property or collective categories of similar_property exceeded dollar_figure petitioners’ returns and attached receipts with limited exceptions out of instances did not contain specific itemization with respect to the property they claimed to have contributed in accord with the above statutes and regulations none of the receipts attached to petitioners’ return included a description of the property written by the donee organization of receipts attached to petitioners’ return three included a description of the property and a contemporaneous written acknowledgment of the contribution by the donee organization that appears to have been written by the donee organization petitioners did not present to respondent or the court any underlying records or other evidence showing their cost or other basis or manner of acquisition of the property alleged to have been contributed petitioners have failed to carry their burden of showing entitlement to noncash charitable_contribution deductions in excess of the amounts allowed by respondent for or after the returns for petitioners’ and tax years were under examination by respondent they supplied summaries that listed generalized categories such as women’s dresses--multiple along with cost and fair_market_value estimates for each category they also provided pictures they had obtained from the internet which they contend represented the property contributed and its cost_basis or value mr payne testified with respect to the receipts summaries and internet pictures his testimony with respect to the alleged contributed_property was oftentimes vague illusive and broad-brushed even though the summaries had more information than the returns mr payne indicated that no records were maintained and or retained with respect to the noncash contributions other than the receipts attached to the returns petitioners were unable to produce any evidence of cost or acquisition of the alleged donated property even though for the most part the summaries reflected that most of the property was acquired either less than one year or less than two years before the contribution with the exception of of the receipts for and there was no specific information identifying individual items further analysis of the summaries reveals that clothing made up dollar_figure of the dollar_figure claimed for and dollar_figure of the dollar_figure claimed for for there were entries for multiple quantities of clothing or shoes averaging over dollar_figure per alleged contribution for there were entries for multiple quantities of clothing or shoes averaging over dollar_figure per alleged contribution the enormity and repeated volume of the numbers and costs of the items of clothing contained in the summaries without one scrap of evidence of the purchase or acquisition even though the listed acquisition dates were less than one year or two years earlier is wholly lacking in credibility we find that the summaries and internet pictures that petitioners offered into evidence to support their claimed contributions lack credibility and fail to substantiate that any amounts of contributions in excess of those allowed by respondent for and are allowable other indications in this record show that petitioners’ evidence lacks credibility petitioners live in a big_number square-foot home and have a one-car garage they also own a condominium that was rented to others the quantity of furniture and large items that petitioners alleged to have possessed and given to charities each year would not likely have fit in their home in addition mr payne contended that he regularly found property that had been placed by the curb as unwanted property he contended that he would pick up the property and that he would take it to his home and or the charities one of many such examples in the fabricated summary for concerns a dining room table and chairs--vintage that petitioners contend was found or picked up in connection with that item they further contend that the original value was dollar_figure and that the fair_market_value was dollar_figure they also contend that as with most of the property listed they owned the property for two years or less we also note that the summaries with few exceptions list the fair_market_value as being of the alleged cost we find it unbelievable that all of the alleged used clothing furniture bedding computers bicycles shoes television sets etc would be worth of their original acquisition_cost if petitioners had actually contributed some of the property listed in the summaries the reality of those contributions has been lost in the overstated universe of alleged contributions created by petitioners with respect to the claimed contribution of property worth dollar_figure consisting of furniture picked up by the salvation army in memphis petitioners have provided a more believable scenario which in some respects meets the requirements however their deduction attempt must fail because they have not we note that petitioners did not report any income from the found property and under the tax_benefit_rule they would not be entitled to a deduction for such items if they did not first take the value into income see 71_tc_226 aff’d 611_f2d_942 1st cir see also 296_fsupp_3 n d ohio aff’d 428_f2d_812 6th cir provided a qualified valuation as required by sec_170 with respect to the claimed dollar_figure of drywall and dollar_figure of household_items reflected in a receipt from sustainable community initiative petitioners did not comply with sec_170 and the regulations thereunder sec_1_170a-13 income_tax regs requires that a taxpayer must maintain written records for deduction of dollar_figure or more containing the manner of acquisition approximate date_of_acquisition cost or other basis and related information petitioners did not maintain any such records and did not set forth that information on either their or return furthermore certain of those items ie household or furniture in the aggregate exceeded dollar_figure in each year petitioners at trial and on brief argued that the dollar_figure aggregation rule_of sec_170 should not be applied irrespective of the timing of the noncash contributions and the use of the term similar types of property was too broadly applied by respondent in his argument to the court petitioners argue that commercial sellers of property such as amazon use categories more specific than those used by respondent and suggested by the regulations see sec_1 170a- c iii income_tax regs the regulations however use the same broad terms used by respondent ie furniture household_items etc in the forms and receipts attached to the returns petitioners used broad sweeping categories without any delineation to describe the property claimed to have been contributed in the subsequently created summaries using petitioners’ terminology a large number of the items listed could easily be aggregated and found collectively to be worth in excess of the dollar_figure threshold see kunkel v commissioner tcmemo_2015_71 smith v commissioner tcmemo_2014_203 ultimately we need not address or sort through the parties’ categorizations of which property is similar because petitioners’ failure to meet the underlying substantiation and recordkeeping requirements is by itself a sufficient basis to hold that respondent’s determinations are not in error see tokh v commissioner tcmemo_2001_45 aff’d 25_fedappx_440 7th cir petitioners also argue that congressional intent was to incentivize citizens to actually donate and congress sets the limit pretty high permitting donations that reach up to percent of your adjusted_gross_income petitioners further contend that congressional intent is a strong incentive to reach that level although one might agree with petitioners that the statutes permit up to of a taxpayer’s adjusted_gross_income to be the maximum limit of contributions for a taxable_year that does not diminish the above-quoted statutory and regulatory substantiation requirements that petitioners failed to meet sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatements of income_tax for both years come within the definition of a substantial_understatement and accordingly respondent has met his burden of production with respect to the penalties sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see 116_tc_438 petitioners have failed to show that the penalties are inappropriate because of reasonable_cause petitioners’ failure to keep adequate_records or comply with the rules and regulations further supports the imposition of the sec_6662 accuracy-related_penalties for and we accordingly hold that petitioners are liable for the accuracy-related_penalties under sec_6662 for and to reflect the foregoing decision will be entered for respondent
